Casey, J. (dissenting in part and concurring in part).
Although Family Court may have erred in its finding that respondent’s child was not neglected within the meaning of Family Court Act § 1012 (f) (i), the order dismissing the neglect proceeding pursuant to Family Court Act article 10 should be affirmed. Family Court Act § 1051 (c) provides that in a case of alleged neglect, the petition should be dismissed if the court concludes that its aid is not required on the record before it. The record in this case conclusively establishes that *951the aid which the court could provide in a Family Court Act article 10 neglect proceeding is not needed.
Family Court Act article 10 "is designed to establish procedures to help protect children from injury or mistreatment and to help safeguard their physical, mental, and emotional well-being” (Family Ct Act § 1011). The child in this case is and has been in petitioner’s custody. The child also was found to be a permanently neglected child within the meaning of Social Services Law § 384-b (7) and, therefore, the court’s dispositional options are governed by Family Court Act § 631 (see, Family Ct Act § 611). The procedures in a proceeding pursuant to Family Court Act article 6 provide greater protection of the child’s interests than do those in a proceeding pursuant to Family Court Act article 10 (see, Matter of Tammie Z., 66 NY2d 1, 4-5; compare, Family Ct Act § 631, with Family Ct Act § 1052). In these circumstances, there is no need for the procedures established by Family Court Act article 10 and, therefore, the neglect petition was properly dismissed.
Crew III, J., concurs. Ordered that the order is modified, on the law and the facts, without costs, by reversing so much thereof as dismissed petitioner’s application to adjudicate Jessica FF. a neglected child and terminated respondent’s parental rights in the permanent neglect proceeding; petitioner’s application to adjudicate Jessica FF. a neglected child is granted and matter remitted to the Family Court of Franklin County for further proceedings not inconsistent with this Court’s decision; and, as so modified, affirmed.*

 While respondent also appealed from a dismissal of his custody petition, he failed to address this issue on appeal.